DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in PEOPLE’S REPUBLIC OF CHINA on 8/10/2018. It is noted, however, that applicant has not filed a certified copy of the CN201810908077 application as required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1 and 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a closed cycle engine power structure as recited by independent claim 1, comprising:
a cylinder block and an inner shell; 
the inner shell is located at the center of the cylinder block, and an inner enclosed cavity of the cylinder block is divided into an outer duct and an inner duct, 
an electric coil is arranged in the inner shell, and 
an Archimedes pump is arranged in the inner duct; 
wherein the whole power structure, the electric coil and the Archimedes pump are in connection to form a motor structure in which the Archimedes pump can be drive to rotate output; 
the outer duct is disposed with a plurality of tension structures, and the tension structures are evenly distributed in the outer duct along an axial direction and a radial direction of the outer duct;
the tension structure comprises a horizontal baffle and a tension chamber;
the two sides of the horizontal baffles are fixedly connected to the inner wall of the cylinder block and the outer wall of the inner shell, the tension chamber is fixedly disposed on the horizontal baffle;
each of the plurality of tension chambers is hemispherical; in an axial direction of the outer duct, adjacent tension structures are staggered or aligned from each other to ensure that each of the plurality of tension chambers has airflow around.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID JR whose telephone number is (571)272-9248.  The examiner can normally be reached on M-F 9:00-3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Charles Reid Jr./Primary Examiner, Art Unit 2832